

	

		II

		109th CONGRESS

		1st Session

		S. 111

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mrs. Feinstein

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Shigeru Yamada.

	

	

		

			1.

			Permanent resident status for Shigeru Yamada

			

				(a)

				In general

				Notwithstanding subsections (a) and (b) of section 201 of the

			 Immigration and Nationality Act (8 U.S.C.

			 1151), Shigeru Yamada shall be eligible for issuance of an immigrant

			 visa or for adjustment of status to that of an alien lawfully admitted for

			 permanent residence upon filing an application for issuance of an immigrant

			 visa under section 204 of that Act or for adjustment of status to lawful

			 permanent resident.

			

				(b)

				Adjustment of status

				If Shigeru Yamada enters the United States before the filing

			 deadline specified in subsection (c), Shigeru Yamada shall be considered to

			 have entered and remained lawfully and shall be eligible for adjustment of

			 status under section

			 245 of the Immigration and

			 Nationality Act (8 U.S.C. 1255) as of the date of enactment of this

			 Act.

			

				(c)

				Deadline for application and payment of fees

				Subsections (a) and (b) shall apply only if the application for

			 issuance of an immigrant visa or the application for adjustment of status is

			 filed with appropriate fees within 2 years after the date of enactment of this

			 Act.

			

				(d)

				Reduction of immigrant visa numbers

				Upon the granting of an immigrant visa or permanent residence to

			 Shigeru Yamada, the Secretary of State shall instruct the proper officer to

			 reduce by 1, during the current or next following fiscal year, the total number

			 of immigrant visas that are made available to natives of the country of birth

			 of Shigeru Yamada under

			 section

			 203(a) of the Immigration and

			 Nationality Act or, if applicable, the total number of immigrant

			 visas that are made available to natives of the country of birth of Shigeru

			 Yamada under section 202(e) of that Act.

			

